NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         SEP 16 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-30187

                Plaintiff-Appellee,              D.C. No. 1:18-cr-02042-SMJ-1

  v.
                                                 MEMORANDUM*
DANIEL RODRIGUEZ-SANTOS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                  Salvador Mendoza, Jr., District Judge, Presiding

                           Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

       Daniel Rodriguez-Santos appeals from the district court’s judgment and

challenges his jury-trial conviction and 144-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B)(viii), and possession of a firearm in furtherance of a drug trafficking



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
crime, in violation of 18 U.S.C. § 924(c)(1)(A). Pursuant to Anders v. California,

386 U.S. 738 (1967), Rodriguez-Santos’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

Rodriguez-Santos has filed a pro se supplemental brief. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

Contrary to Rodriguez-Santos’s argument in his pro se brief, counsel’s brief

comports with the requirements of Anders. See Anders, 386 U.S. at 744.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    19-30187